Order entered July 23, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-14-00499-CR

                               JEB STEVENS BROWN, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                          On Appeal from the County Court at Law No. 6
                                      Collin County, Texas
                              Trial Court Cause No. 006-83651-2013

                                             ORDER
        The Court GRANTS court reporter Jennifer K. Corley’s July 21, 2014 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Corley to file the reporter’s record within THIRTY (30) DAYS from

the date of this order.

        We ORDER the Collin County District Clerk to file the clerk’s record within FIFTEEN

(15) DAYS from the date of this order.


                                                        /s/   LANA MYERS
                                                              JUSTICE